Citation Nr: 1606805	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  05-01 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent for arthritis of the right knee, from April 1, 2001, forward, to include whether severance of the separate 10 percent rating for arthritis of the right knee as of September 11, 2007, was proper.

(The issues of entitlement to service connection for obstructive sleep apnea, entitlement to an initial compensable disability rating for service-connected sinusitis, and entitlement to an initial compensable disability rating for service-connected allergic rhinitis are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

G.R. Waddington, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June 1989 to July 1992, to include service in South West Asia between October 1990 and June 1991.  The Veteran's awards include the Southwest Asia Service Medal with three Bronze Service Stars and the Kuwait Liberation Medal.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decision(s) of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2009, the Veteran testified before the undersigned at a Board hearing via video-conference from the RO.  The Board most recently remanded this claim for additional development in June 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The most recent supplemental statement of the case (SSOC) addressing the claim on appeal was issued in April 2014.  Since that time, additional relevant evidence, to include VA treatment records dated through October 2015, have been associated with the claims folder.  Therefore, the claim must be remanded for an additional SSOC.

Also, the Veteran's attorney maintains that the VA examination conducted in February 2013 was not adequate for various reasons.  On remand, the Veteran should be afforded an additional VA examination, and his updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated since October 2015.

2.  Make arrangements to obtain the Veteran's complete treatment records from Sportsmed Orthopaedic Surgery and Spine Center, dated from May 2012, forward; and from UAB Highlands, dated from February 2009, forward.

3.  Thereafter, schedule the Veteran for appropriate VA examination to assess the current level of severity of his arthritis of the right knee.  The claims file must be made available to the examiner for review.  All pertinent clinical findings must be reported.   The examiner must complete the appropriate Disability Benefits Questionnaire(s) (DBQ) for the Veteran's service-connected arthritis of the right knee.

The Veteran claims that his right knee disability affects his entire leg and that therefore there is a question as to where the appropriate election level of amputation is to approximate his level of impairment.  Giving consideration to the degree of disability caused by the Veteran's right knee disorder, the examiner should provide an opinion as to the appropriate election level of amputation, were amputation to be performed. Specifically, if amputation were to be performed, what is the appropriate election level:  (a) at the middle or lower third of the thigh, or (b) at the upper third of the thigh, one-third of the distance from perineum to the knee joint measured from perineum?   The examiner's opinion concerning the appropriate election level must be accompanied by a complete and detailed rationale.

4.  Finally, re-adjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

